DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1, 4, 10, 14-15, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston (US 20140114263 A1).
Regarding claim 1, Weston teaches a dressing for treating a tissue site with negative pressure (see Abstract), the dressing (30) comprising: a core (as shown below) comprising a first surface, a second surface (absorbable matrix (32) comprising upper surface and lower surface in contact with wound (25), see below), 
[AltContent: arrow][AltContent: textbox (Second Surface of Core)][AltContent: textbox (First Surface of Core)][AltContent: textbox (Absorbent Core)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    528
    595
    media_image1.png
    Greyscale
and an absorbent (absorbable matrix (32)) between the first surface and the second surface (see Figure 1) ; a cover (wound cover (40)) disposed over the first surface of the core (see Figure 1); a pressure indicator (protrusions (60) are means to monitor the pressure beneath the wound cover (40), see Paragraph [0056]) configured to change shape under negative pressure (the protrusions protrude through the cover (40) when no negative pressure is applied, but as the level of reduce pressure increase the top of the protrusions (60) are displaced downwards towards the level of surface (43), see Paragraph [0056-57]) (see Figures 5a-f); and a fluid conductor coupling the pressure indicator to the second surface of the core (the matrix (32) is perforated and constructed in a foam material, the fluid pathways in the 
Regarding claim 4, Weston further teaches wherein the pressure indicator (60) comprises a deformable polymer form (the pressure indicator may be made from the same material as cover (40), see Paragraph [0057]) (cover (40) is made from a flexible adhesive polymer sheet, see Paragraph [0047]).
Regarding claim 10, Weston further teaches wherein the core further comprises a first wicking layer (higher layer (35), see Figure 2a) and a second wicking layer adjacent to opposing sides of the absorbent (lowest layer (33), adjacent to middle absorbent layer (34), see Figure 2a).
Regarding claim 14, Weston further teaches wherein the pressure indicator (60) comprises a marker (protrusion (60) may be of a different shade of the same color as the remaining surface (43) of cover (40), see Paragraph [0060]); the pressure indicator is configured to have a first shape at atmospheric pressure (before negative pressure is applied and before the expansion of the protrusions (60)) and a second shape at negative pressure as the protrusions; the first shape obscures the marker; and the second shape reveals the marker (as the protrusions (60) are displaced away from the remaining surface (43) of the cover (40), the protrusions (60) may change color as a result of the expansion of the material comprising the protrusions (60), see Paragraph [0060]).
Regarding claim 15, Weston further teaches wherein the marker comprises at least one of a color, text, shape, and image (the protrusions may be constructed of material that is of a different color of the surface (43), see Paragraph [0060]).
claim 43, Weston teaches a dressing for treating a tissue site with negative pressure (see Abstract), the dressing (30) comprising: a core (as shown above) comprising a first surface, a second surface (absorbable matrix (32) comprising upper surface and lower surface in contact with wound (25), see above), and an absorbent (absorbable matrix (32)) between the first surface and the second surface (see Figure 1) ; a cover (wound cover (40)) disposed over the first surface of the core (see Figure 1); a pressure indicator (protrusions (60) are means to monitor the pressure beneath the wound cover (40), see Paragraph [0056]) configured to change shape under negative pressure (the protrusions protrude through the cover (40) when no negative pressure is applied, but as the level of reduce pressure increase the top of the protrusions (60) are displaced downwards towards the level of surface (43), see Paragraph [0056-57]) (see Figures 5a-f); and a fluid conductor coupling the pressure indicator to the second surface of the core (the matrix (32) is perforated and constructed in a foam material, the fluid pathways in the perforated matrix (32) can be the fluid conductors coupling protrusions (60) to the lower side of matrix (32), see Paragraph [0044]); and a means for providing negative pressure to the core (vacuum pump (51), see Figure 4a).
Regarding claim 44, Weston further teaches wherein the means for providing negative pressure is one of a vacuum pump, a suction pump, a wall suction port, or a micro-pump (vacuum pump (51), see Paragraph [0051]).
5.	Claim 1, 5, 7-8, and 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (WO 2012178161 A1), hereinafter referred to as “Stokes”.
Stokes teaches a dressing for treating a tissue site with negative pressure (see Abstract), the dressing comprising: a core (110) comprising a first surface, a second surface, and an 
[AltContent: textbox (Second Surface of Core)][AltContent: textbox (First Surface of Core)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    500
    730
    media_image2.png
    Greyscale

 a cover (drape (700)) disposed over the first surface of the core (see Figure 13); a pressure indicator (702) configured to change shape under negative pressure (the pressure indicator (702) is a H-PDLC device (706) having liquid crystals that changes shape under stress thus changing visual appearance, see Paragraph [0082]); and a fluid conductor coupling the pressure indicator to the second surface of the core (the absorbent layer (110) can be a common absorbent wound filler material, i.e. foam, the foam material having fluid pathways that act as fluid conductors coupling the pressure indicator (702) to the second surface of the absorbent layer (110), see Paragraph [0045]) .
claim 5, Stokes further teaches wherein: the cover (700) comprises an aperture (the aperture in drape (700) housing pressure indicator (702) comprising a non-conformable window (704) and HPDLC device (706), see Figure 13) ; and the pressure indicator (702) is supported by the first surface and protrudes through the aperture (indicator (702) can protrude through aperture in cover (700) which sits proximal to wound filler (110), see Figure 1 and 13).
Regarding claim 7, Stokes further teaches wherein: the cover (drape (700)) comprises an aperture (see Figure 13); the pressure indicator is supported by the first surface and protrudes through the aperture  (indicator (702) can protrude through aperture in cover (700) which sits proximal to wound filler (110), see Figure 1 and 13); the pressure indicator (700) comprises a sealing flange around the aperture (pressure indicator (702) has a non-conformable frame (704) that seals around the drape allowing film (706) to be securely attached to the drape (700), see Figure 13)(see Paragraph [0081]); and the fluid conductor comprises an isolated fluid path through the core (the fluid pathways in absorbent packing layer (110) allows fluid to flow through the packing material (110), see Paragraph [0044]).
Regarding claim 8, Stokes further teaches an aperture (1032) in the cover (drape (1002) analogous to drape (700)); and a dressing interface (interface body (1010)) fluidly coupled to the core through the aperture (as shown in Figure 16).
Regarding claim 16, Stokes further teaches a drape (700) having a pressure indicator (702) comprising a marker (periodic array of Liquid Crystals (LC) droplet planes having an orientation and layer spacing sufficient to diffract light and to transmit light of selected wavelength, see Paragraph [0052]) and a polarized film (holographichally-formed polymer .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
8.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 20140114263 A1) in view of Carver (GB 2511523 A).
Regarding claim 2, Weston teaches all of the limitation as discussed above in claim 1. However, Weston does not explicitly disclose wherein the pressure indicator comprises compressible foam.
Carver teaches wherein the pressure indicator (10) comprises compressible foam (vacuum indicator (10) has deformable membrane (22) which may comprise of a foam material (see 9th paragraph of pg. 4). 
Weston and Carver are analogous art because both deal with a pressure indicator for negative pressure wound therapy system.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pressure indicator of Weston and replace it with the vacuum indicator having a deformable foam membrane, as taught by Carver. Carver teaches the foam allows the indicator to deform from a first state to a second state allowing the user to easily check that the integrity of the pressure differential caused by a vacuum state has not failed or been compromised (see second half of pg. 2).
Regarding claim 3, Weston and Carver teaches all of the limitation as discussed above in claim 2 and Carver further teaches wherein the pressure indicator (10) comprises compressible .
9.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 20140114263 A1) in view of Banwell et al. (WO 2013114097 A1), hereinafter referred to as “Banwell”.
Regarding claim 11, Weston teaches all of the limitation as discussed above in claim 1. However, Weston does not explicitly disclose an interface layer coupled to a periphery of the cover to enclose the core between the interface layer and the cover.
Banwell teaches an interface layer (scar interface layer (12)) coupled to a periphery of the cover to enclose the core between the interface layer and the cover (interface layer (12) may close a bottom of the pressure chamber (14) by being bonded adjacent to its perimeter edge (30), see 6th paragraph of pg. 4) (see Figure 4a).
Weston and Banwell are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dressing of Weston and further include an interface layer, as taught by Banwell. Banwell teaches adding an interface layer may prevent, limit or reduce adverse scarring (see 2nd paragraph of pg. 2).
10.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weston and Banwell, as applied in claim 11, in further view of Coulthard et al. (US 20100305490 A1), hereinafter referred to as “Coulthard”.
claim 12, Weston and Banwell teaches all of the limitation discussed above in claim 11 and Banwell further teaches the interface layer (12) comprises: an adhesive that is substantially impermeable to fluid (interface layer (12) may be a silicone gel sheet that is adherable to scar tissue (28) and impermeable to fluids, see first half of pg. 4). However, Weston and Banwell do not explicitly disclose a plurality of apertures configured to transfer fluid through the interface layer.
Coulthard teaches and interface layer (232) having a plurality of apertures (plurality of holes (247)) configured to transfer fluid through the interface layer (reduce pressure can be applied through holes (247) to allow fluid to flow from below, see Paragraph [0069-0070]).
Modified Weston, as applied in claim 11, and Coulthard are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the interface layer of modified Weston and further include apertures, as taught by Coulthard. Coulthard teaches the presence of holes and the fluid flow through the holes may also lessen the absorption rate of liquid in the center region of the absorbent layer, allowing the absorbent layer to absorb liquid over a larger area. Thus, the gas and liquid are not limited only to traveling through the center of the absorbent layer from the adjacent layer is below (see Paragraph [0070]).
Regarding claim 13, Modified Weston and Coulthard teaches all of the limitations, as discussed above in claim 12, and Coulthard further teaches wherein the adhesive is silicone (see last line of pg. 3). 
Allowable Subject Matter
11.	Claim 6, 9, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 would be allowable for disclosing, inter alia, the fluid conductor comprises a fluid path around the core.
Stokes teaches the cover (top layer (700)) comprises an aperture (see Figure 13); the pressure indicator (700, of Stokes) is supported by the first surface and protrudes through the aperture (indicator (702) can protrude through aperture in cover (700) which sits proximal to wound filler (110), see Figure 1 and 13). However, Stokes fails to teach the fluid conductor comprises a fluid path around the core. Devices like Stokes generally have an absorbent core that wicks fluid from the wound site to the top of the dressing. The fluid conductor of Stokes are the fluid flow paths that already exist within the absorbent core. So it would destroy the function of the device to have the fluid conductor to have a fluid path to go around the core. There is no prior art that discloses the combination of features, therefore the combinations of features would be considered allowable. 
Claim 9 would be allowable for disclosing, inter alia, wherein the fluid conductor comprises a manifold at least partially enclosed by a fluid-impermeable film having an open end fluidly coupled to the second surface.
Weston teaches a fluid conductor (the fluid flow paths within absorbent core material). However, Weston fails to teach the fluid conductor comprising a manifold at least partially 
Claim 17 would be allowable for disclosing, inter alia, the pressure indicator further comprises a compressible mount; and the polarized film is coupled to the compressible mount over the marker.
Stokes teaches the pressure indicator (702) having a polarized film (706). However, Stokes fails to teach the pressure indicator further comprises a compressible mount; and the polarized film is coupled to the compressible mount over the marker. The pressure indicator in Stokes is positioned on the drape of the negative pressure device via non-conforming window (704). Further combining a compressible mount within the non-conforming window of Stokes would destroy the function of Stokes. There is no prior art that reads on these limitations, therefore the combination of limitations would be considered allowable. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/E.R./ (12/18/2021)Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781